COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS.  2-10-089-CR

2-10-090-CR

2-10-091-CR

2-10-092-CR



MICHELLE LEHMAN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On February 17, 2010,
(footnote: 2) appellant Michelle Lehman filed a notice of appeal in four trial court cause numbers, attempting to appeal a judgment rendered on November 3, 2009.
(footnote: 3)  Because appellant had timely filed a motion for new trial, the notice of appeal was due to be filed in the trial court on or before February 1, 2010.  
See
 Tex. R. App. P. 26.2(a)(2).  Appellant did not timely file a motion to extend time to file the notice of appeal, nor did she file her notice of appeal within the permissible extension period.  
See
 Tex. R. App. P. 26.3.  Appellant responded to this court’s inquiry into its jurisdiction, but that response does not show grounds for continuing the appeals.  
See
 Tex. R. App. P. 44.3.  Accordingly, we must dismiss these appeals for want of jurisdiction.  
See
 Tex. R. App. P. 43.2(f); 
Olivo v. State
, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996).



PER CURIAM 



PANEL:  LIVINGSTON, C.J.; DAUPHINOT, and GARDNER, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  April 22, 2010

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:The notice of appeal is dated 2-17-10 at the top of the page.


3:The judgment and notice of appeal apply to all four trial court cause numbers.